DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner cannot find the support of “confirm that the entire length of the electrode is in contact with the target tissue before the electrode is activated” of claim 20. The Spec. only describes “detect when the entire length of the distal tip 3 is in proximity to and/or in contact with tissue.” But the distal tip is NOT the same as the electrode. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 7 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-6, 9-13, 17, 18, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon et al. (US 2009/0208143, hereinafter Yoon ‘143) in view of Byrd et al. (US 2011/0028837, hereinafter Byrd ‘837).
In re claim 2, Yoon ‘143 teaches a method for performing a procedure within a patient's body, comprising: introducing a distal end of a tubular member into a patient's body (fig. 16, 0088, 0111); 
placing the distal tip within a body lumen of the patient's body in contact with or in proximity to tissue adjacent the body lumen (fig. 16, 01111); 
directing illumination from the optical sensors (0029, 0044, 0045, 0075, 0089, 0101, 0102) towards the tissue (0090-0092, 0096, 0108); 
acquiring optical signals via the optical sensors (0029) corresponding to light reflected towards the distal tip within the body lumen (0090-0092, 0096, 0108); and 
analyzing the optical signals to determine the proximity of the distal tip relative to the tissue (0075, 0102-0105).
Yoon ‘143 fails to teach the distal end comprising an electrically conductive electrode defining a distal tip of the tubular member and including a plurality of optical sensors spaced apart from one another on an outer surface of the electrode.
Byrd ‘837 teaches the distal end comprising an electrically conductive electrode defining a distal tip of the tubular member and including a plurality of optical sensors spaced apart from one another on an outer surface of the electrode (fig. 4&5, 0069, 0079-0080, fig. 5B, fig. 4A, Fig. 11B); analyzing the optical signals to determine the proximity of the electrode relative to the tissue (0068).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Yoon ‘143 to include the features of Byrd ‘837 in order to monitor the location and the treatment of a heart tissue. 
In re claim 3, it would have been obvious to try from Yoon ‘143 teaching (0088), to insert the device into area, wherein the body lumen comprises a chamber of the patient's heart (0088) when insert the device into the heart which will include at least one chamber in order to scan the inner surface of the heart where the device is located similar to the insertion shown in fig. 9 or 11 of Yoon ‘143.
In re claim 4, Byrd ‘837 teaches performing an ablation of tissue on a wall of the heart using the electrode and wherein the optical signal are analyzed before performing the ablation (0086, CCD/analyzer is for diagnostic, then ablation on a wall of the heart, 0012, 0065, 0068, 0083, 0098). 
In re claim 5, Yoon ‘143 teaches wherein the optical signals are analyzed to determine both proximity and angle of the distal tip relative to the tissue (fig. 3, fig. 5, fig. 10, 0070-0074, 0097, 0102-0105).
In re claim 6, Yoon ‘143 teaches further comprising: manipulating the tubular member based on information from the optical signals to adjust a position of the distal tip [to have contact between the electrode and the tissue; and wherein performing an ablation comprises delivering energy from the electrode to create a lesion in the tissue] (fig. 10), but fails to teach to have contact between the electrode and the tissue; and wherein performing an ablation comprises delivering energy from the electrode to create a lesion in the tissue. 
Byrd ‘837 teaches manipulating the tubular member based on information from the optical signals to adjust a position of the distal tip to have contact between the electrode on the distal tip and the tissue (0065, 0068, 0099); and wherein performing an ablation comprises delivering energy from the electrode to create a lesion in the tissue (0078, 0079-0085, 0097, 0098, 0102).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Yoon ‘143 to include the features of Byrd ‘837 in order to monitor the location and the treatment of a heart tissue. 
In re claim 9, Byrd ‘837 teaches wherein the optical signals are further analyzed to identify beating of the heart in a target location adjacent the tissue (0020, 0078, 0090, 0099).
In re claim 10, Yoon ‘143 teaches further comprising presenting on a graphical display a representation of the optical sensors arrayed on the distal tip (0066, fig. 1).
In re claim 11, Byrd ‘837 teaches wherein the representation allows visualization which portion of the distal tip corresponds to the optical signals (0079, note that Each optical fiber or cable can be coupled to one or more optical sensors, such as a CCD camera or PDA device. CCD cameras).
In re claim 12, Yoon ‘143 teaches a method for performing a procedure within a patient's body, comprising: introducing a distal end of a tubular member into a patient's body (fig. 16, 0088, 0111); 
placing the distal tip within a body lumen of the patient's body in contact with or in proximity to tissue adjacent the body lumen (fig. 16, 01111); and 
activating the optical sensors such that the optical sensors direct illumination from the distal tip towards the tissue, acquire optical signals corresponding to light reflected towards the distal tip within the body lumen (00660102-0103), whereupon one or more processors coupled to the optical sensors analyze the optical signals to determine proximity of the distal tip relative to the tissue (0075, 0102-0105).
Yoon ‘143 fails to teach the distal end comprising an electrically conductive electrode defining a distal tip of the tubular member and including a plurality of optical sensors spaced apart from one another on an outer surface of the electrode.
Byrd ‘837 teaches the distal end comprising an electrically conductive electrode defining a distal tip of the tubular member and including a plurality of optical sensors spaced apart from one another on an outer surface of the electrode (fig. 4&5, 0069, 0079-0080, fig. 5B, fig. 4A, Fig. 11B); analyzing the optical signals to determine the proximity of the electrode relative to the tissue (0068).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Yoon ‘143 to include the features of Byrd ‘837 in order to monitor the location and the treatment of a heart tissue. 
In re claim 13, Yoon ‘143 teaches wherein the optical signals are analyzed to determine both proximity and angle of the distal tip relative to the tissue.
Yoon ‘143 fails to teach the electrode. 
Byrd ‘837 teaches that the electrode can be placed on the distal tip (0018), furthermore, Byrd ‘837 also teaches determine the proximity of the electrode relative to the tissue (0068). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Yoon ‘143 to include the features of Byrd ‘837 in order to monitor the location and the treatment of a heart tissue and to provide the location and orientation of the electrode on the distal tip. 
In re claim 17, Yoon ‘143 teaches wherein the optical signals are communicated to a graphical display, which presents a representation of the optical sensors arrayed on the distal tip (fig. 1).
In re claim 18, Yoon ‘143 teaches wherein the optical signals are further processed to present an output on the display indicating proximity of the distal tip to the tissue (fig. 2).
In re claim 19, Yoon ‘143 teaches a method for performing a procedure within a patient's body, comprising: introducing a distal end of a tubular member into a patient's body (fig. 16, 0088, 0111); 
placing the distal tip within a body lumen of the patient's body in contact with or in proximity to tissue adjacent the body lumen (fig. 16, 01111); and 
activating the optical sensors such that the optical sensors direct illumination from the distal tip towards the tissue, acquire optical signals corresponding to light reflected towards the distal tip within the body lumen (00660102-0103), whereupon one or more processors coupled to the optical sensors analyze the optical signals to determine proximity of the distal tip relative to the tissue (0075, 0102-0105).
Yoon ‘143 fails to teach the distal end comprising an electrically conductive electrode defining a distal tip of the tubular member and including a plurality of optical sensors spaced apart from one another on an outer surface of the electrode, and activating the electrode to perform RF ablation to target tissue. 
Byrd ‘837 teaches the distal end comprising an electrically conductive electrode defining a distal tip of the tubular member and including a plurality of optical sensors spaced apart from one another on an outer surface of the electrode (fig. 4&5, 0069, 0079-0080, fig. 5B, fig. 4A, Fig. 11B); analyzing the optical signals to determine the proximity of the electrode relative to the tissue (0068), and activating the electrode to perform RF ablation to target tissue (0098).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Yoon ‘143 to include the features of Byrd ‘837 in order to monitor the location and the treatment of a heart tissue. 
In re claim 21, Byrd ‘837 teaches wherein the plurality of optical elements are arranged in a plurality of circumferential arrays around the outer surface of the electrode (fig. 5B, fig. 4A, Fig. 11B).

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon ‘143 and Byrd ‘837 in view of Kaiser et al. (US 2009/0198298, hereinafter Kaiser ‘298).
In re claims 7 and 14, Yoon ‘143 and Byrd ‘837 fail to teach wherein the tubular member is manipulated until the distal tip is substantially parallel to the tissue when multiple optical elements of the optical sensors report intimate tissue contact between the electrode and the tissue before delivering the energy to create the lesion; wherein the optical signals are analyzed to determine that the distal tip is oriented parallel to and in contact with the tissue. 
Kaiser ‘298 teaches wherein the tubular member is manipulated until the distal tip is substantially parallel to the tissue when multiple optical elements of the optical sensors report intimate tissue contact between the electrode and the tissue (0033, 0038, fig. 2 where 258L or 258R of fig. 2C is parallel touching the wall of the heart, 0036, note that 258L can be an optical element as stated in 0038) before delivering the energy to create the lesion; wherein the optical signals are analyzed to determine that the distal tip is oriented parallel to and in contact with the tissue (0033, 0038, fig. 2 where 258L or 258R of fig. 2C is parallel touching the wall of the heart, 0036, note that 258L can be an optical element as stated in 0038).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Yoon ‘143 to include the features of Byrd ‘837 in order to monitor the location and the treatment of a heart tissue, and to include the features of Kaiser ‘298 in order to move in sync with that portion of the heart wall and provide more enhance wall motion data. 

Claims 8, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon ‘143 and Byrd ‘837 in view of Harlev et al. (US 2012/0184863, hereinafter Harlev ‘863).
In re claim 8, Yoon ‘143 fails to teach teaches wherein optical signals are further analyzed to detect and measure localized cardiac contraction, which contraction correlates directly with electrical activity in the heart.
Byrd ‘837 teaches optical signals are further analyzed to detect and measure [localized cardiac contraction, which contraction correlates directly with] electrical activity in the heart (0020, 0078, 0099).
Harlev ‘863 teaches wherein optical signals are further analyzed to detect and measure localized cardiac contraction, which contraction correlates directly with electrical activity in the heart (0351, 0355).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Yoon ‘143 to include the features of Byrd ‘837 in order to monitor the location and the treatment of a heart tissue, and to include the features of Harlev ‘863 to guide the catheter ablation treatment of cardiac arrhythmia by providing information on the anatomy and cardiac excitation to help pinpoint the source of the arrhythmia. 
In re claim, 15, Yoon ‘143 and Byrd ‘837 fail to teach wherein the optical signals are further analyzed to create an electro-anatomical model of a heart of the patient.
Harlev ‘863 teaches wherein the optical signals are further analyzed to create an electro-anatomical model of a heart of the patient (0004, 0013, 0312, 0347, 0349, 0350, 0456-0457, 0459). Note that Byrd ‘837 teaches contact and non-contact mapping (0017, 0068) of the electrical circuit of the tissue. 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Yoon ‘143 to include the features of Byrd ‘837 in order to monitor the location and the treatment of a heart tissue, and to include the features of Harlev ‘863 to guide the catheter ablation treatment of cardiac arrhythmia by providing information on the anatomy and cardiac excitation to help pinpoint the source of the arrhythmia. 
In re claim 16, Harlev ‘863 teaches wherein the optical signals are analyzed to detect contraction of tissue within the heart at discrete locations in time and space (0027-0030).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Yoon ‘143 to include the features of Byrd ‘837 in order to monitor the location and the treatment of a heart tissue, and to include the features of Harlev ‘863 to guide the catheter ablation treatment of cardiac arrhythmia by providing information on the anatomy and cardiac excitation to help pinpoint the source of the arrhythmia. 

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon ‘143 and Byrd ‘837 in view of Winkler et al. (US 2010/0305562, herein Winkler ‘562) and/or Sharma (US 2012/0197234, hereinafter Sharma ‘234).
In re claim 20, Byrd ‘837 teaches wherein the optical sensors are analyzed to confirm that the [entire length of] the electrode is in contact with the target tissue (0068) before the electrode is activated (0086, CCD/analyzer is for diagnostic, then ablation on a wall of the heart, 0012, 0065, 0068, 0083, 0098).
Byrd ‘837 fails to teach confirming the entire length of the electrode is in contact with target tissue.
Winkler ‘562 teaches confirming the entire length of the electrode is in contact with target tissue (0076).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Yoon ‘143 to include the features of Byrd ‘837 in order to monitor the location and the treatment of a heart tissue, and to include the features of Winkler ‘562 to ensure a good electrode to tissue contact along the entire length of the electrodes. 
Sharma ‘234 also teaches confirming the entire length of the electrode (needle) is in contact with target tissue (0088).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Yoon ‘143 to include the features of Byrd ‘837 in order to monitor the location and the treatment of a heart tissue, and to include the features of Winkler ‘562 to ensure a good electrode to tissue contact along the entire length of the electrodes, and/or to include the features of Sharma ‘234 in order to ensure a uniform contact between tissue and electrode. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793